                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ROBERT LEWIS MEESE,

               Plaintiff,

v.                                                           No. 2:17-cv-00140-KRS

NANCY A. BERRYHILL,
Acting Commissioner of Social
Security Administration,

               Defendant.

ORDER GRANTING MOTION FOR ATTORNEY FEES AND COSTS UNDER EQUAL
                 ACCESS TO JUSTICE ACT (EAJA)

       THIS MATTER having come before the Court upon Plaintiff’s Unopposed Motion for

Attorney Fees Under Equal Access to Justice Act (Doc. #29) the Court FINDS that the motion

should be GRANTED.

       IT IS, THEREFORE, ORDERED that attorney fees be, and hereby are, awarded under

the Equal Access to Justice Act, 28 U.S.C. § 2412(d), payable to Plaintiff in care of his attorney

in the amount of $1,697.40. See Astrue v. Ratliff, 560 U.S. 586, 598 (2010) (EAJA fees are paid

to the prevailing party, not the attorney). Payment of this amount shall constitute a complete

release from and bar to any and all claims Plaintiff may have relating to EAJA fees in connection

with this action. This EAJA award is without prejudice to Plaintiff’s attorney’s right to seek

attorney fees pursuant to 42 U.S.C. § 406(b), subject to the offset provisions of the EAJA. See

28 U.S.C. § 2412(c)(1) (2006).




                                                 1
       IT IS FURTHER ORDERED that, if Plaintiff’s counsel receives attorney fees under

both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel shall refund

the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).




                                                    _______________________________
                                                    KEVIN R. SWEAZEA
                                                    UNITED STATES MAGISTRATE JUDGE
                                                    Presiding by Consent




                                               2
